MEMORANDUM OPINION
{¶ 1} On February 20, 2007, appellant, Lawrence James Johnson, pro se, filed a pleading which he captions as a "Motion for Notice of Appeal." In this document, appellant indicates that his appeal relates to the "Motion for Delayed Post Conviction Relief" he filed in the trial court on February 20, 2007.
 {¶ 2} A review of the docket confirms that such a motion was filed in the trial court. In addition, a petition to vacate or set aside judgment was also filed on February *Page 2 
20, 2007. However, to date no ruling has been made on either motion. On February 28, 2007, appellee, the state of Ohio, filed a motion to dismiss the appeal for this reason.
 {¶ 3} We agree. The present appeal is premature since the trial court has not yet ruled upon appellant's motion for delayed post conviction relief or his petition to vacate or set aside judgment of conviction or sentence.
 {¶ 4} Accordingly, appellee's motion to dismiss is granted, and the appeal is dismissed.
  WILLIAM M. O'NEILL, J., DIANE V. GRENDELL, J., concur. *Page 1